Exhibit 10.2
ADDENDUM TO LOAN AGREEMENT
 


 
This ADDENDUM TO BUSINESS LOAN AGREEMENT is made this 27th day of August, 2012
(this “Addendum”) by and between INNSUITES HOSPITALITY TRUST, YUMA HOSPITALITY
PROPERTIES LIMITED PARTNERSHIP and RRF LIMITED PARTNERSHIP (“Borrower”) and
RepublicBankAz, N.A. (“Lender”).
 
RECITALS
 
A.  
Borrower and Lender have entered into that certain Business Loan Agreement,
dated November 23, 2010 (the “Loan Agreement”).

 
B.  
Borrower and Lender, by this Addendum, desire to amend certain provisions of the
Loan Agreement as follows.

 
NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each of the parties hereto, and in further consideration of the
agreements, covenants and stipulations hereinafter set forth, the parties for
themselves and for their respective successors and assigns, do hereby agree and
covenant as follows:

 
AGREEMENT
 
1.  Recitals.  The foregoing recitals are hereby incorporated by reference as if
set forth fully herein.  All capitalized terms not otherwise defined in this
Addendum shall have the same meanings ascribed hereto in the Loan Agreement.
 
2. Amendments.  The following amendments are hereby made to the terms of the
Loan Agreement.
 
   a. Borrower will be allowed to advance $500,000.00 of the credit line
representing the real estate collateral value.
 
                    3. Amendment. The Loan Agreement, as amended by this
Addendum, may not be further modified except by an instrument in writing
executed by each of the parties hereto.
 
4. Counterparts. This Addendum may be executed in any number of counterparts and
all counterparts shall be construed together and shall constitute but one
Addendum.
 


 
IN WITNESS WHEREOF, the Borrower and the Lender have caused this Addendum to
Loan Agreement to be executed as of the day and year first above written.
 


 


BORROWER
 
 
INNSUITES HOSPITALITY TRUST
 
By: /s/ James F. Wirth__________________
       JAMES F. WIRTH, CEO of INNSUITES
       HOSPITALITY TRUST
 
YUMA HOSPITALITY PROPERTIES LIMITED PARTNERSHIP
 
INNSUITES HOSPITALITY TRUST, General Partner of
YUMA HOSPITALITY PROPERTIES LIMITED PARTNERSHIP
 
By: /s/ James F. Wirth__________________
       JAMES F. WIRTH, CEO of INNSUITES
       HOSPITALITY TRUST
 
 
RRF LIMITED PARTNERSHIP
 
INNSUITES HOSPITALITY TRUST, General Partner of
RRF LIMITED PARTNERSHIP
 
By: /s/ James F. Wirth__________________
      JAMES F. WIRTH, CEO of INNSUITES
      HOSPITALITY TRUST
 
 
LENDER
 
REPUBLICBANKAZ, N.A.
By: /s/ Michael Harris________________
Authorized Signer